December 15, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                           KELVIN GOLD, Appellant

NO. 14-15-00123-CV                          V.

            HELIX ENERGY SOLUTIONS GROUP, INC., Appellee
                   ________________________________

       This cause, an appeal from the judgment in favor of appellee, Helix Energy
Solutions Group, Inc., signed, January 8, 2015, was heard on the transcript of the
record. We have inspected the record and find error in the judgment. We therefore
order the judgment of the court below REVERSED and REMAND the cause for
proceedings in accordance with the court's opinion.

      We further order that all costs incurred by reason of this appeal be paid by
appellee, Helix Energy Solutions Group, Inc..

      We further order this decision certified below for observance.